I5S-/6

COA#       08-14-00013-CR                      OFFENSE:        OTHER CRIMINAL

           The State of Texas v. Silvia
STYLE: Fiores                                  COUNTY:         El Paso

COA DISPOSITION:       Reverse/Remand          TRIAL COURT: County Criminal Court No. 4

DATE: 1/13/16                  Publish: NO     TCCASE#:        20120C05196




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          The State of Texas v. Silvia
STYLE:    Fiores                                    CCA#:


        APPBLLfU?.**                Petition        CCA Disposition:   fS'g-Zfr
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

         £e/tj/J#b                                  JUDGE:

DATE:        OS"/#v/iU>/4                           SIGNED:                  PC:

JUDGE:           ^ 2•M/^,/<v.                       PUBLISH:                 DNP:




                                                                              MOTION FOR

                                           REHEARING IN CCA IS:

                                           JUDGE: